Citation Nr: 1454499	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to May 20, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He is the
recipient of the Combat Infantryman Badge and Purple Heart.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for ischemic heart disease, assigning an evaluation of 10 percent effective November 5, 2008 and an evaluation of 30 percent effective May 20, 2010.

In January 2014, the Board remanded the claim for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's ischemic heart disease has been manifested by cardiac hypertrophy; he has not had more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, but no higher, for ischemic heart disease have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has the duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran is challenging the initial evaluation assigned following the grant of service connection for ischemic disease.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for ischemic heart disease.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's service treatment records and all identified and available post-service medical records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in in connection with his claims in November 2010, February 2014, and September 2014.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken together, the VA examinations are adequate to decide the case.  The examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they describe the service-connected foot disabilities in detail sufficient to allow the Board to make a fully informed determination.  Id.

Finally, the Board notes that the RO has substantially complied with the Board's January 2014 remand directives.  Stegall, 11 Vet. App. at 268.  The RO was directed to obtain missing treatment records and provide an additional VA examination.  Although records dating 2005 and 2008 were not obtained, all efforts to obtain treatment records were documented by the RO.  Further, a February 2014 VA examination and a September 2014 independent medical opinion have been associated with the file and considered by the Board.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27. 

The Veteran's service-connected coronary artery disease is currently assigned a 10 percent evaluation effective November 5, 2008, and a 30 percent evaluation effective May 20, 2010, pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  

Under DC 7005, a 10 percent evaluation is warranted for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005. 

Even if the requirement for a 10 percent (based on need for continuous medication) or 30 percent (based on presence of cardiac hypertrophy or dilatation) is met, METs testing is required, except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100.

Turning to the relevant evidence of record, a November 2006 private hospital discharge report notes that the Veteran was admitted with typical angina symptoms.  He also had dyspnea on exertion.  He had an adenosine sestamibi test (stress test), which showed some artifact with possible inferior wall thinning.  The Veteran had an echocardiogram that showed concentric LVH with normal LV systolic function and no diastolic dysfunction.  LVEF was 60 percent.  His diagnosis was: coronary artery disease with angina; history of cardiac catheterization with 99 percent right coronary artery lesion with stent replacement; and hypertension. 

On November 2010 VA examination, the examiner noted that that the Veteran's treatment plan included taking continuous medication.  An October 2008 exercise test showed a workload of 7 METs.  The Veteran did not have congestive heart failure.  There was no evidence of cardiac hypertrophy or dilation.  The Veteran's ischemic heart disease did not impact his ability to work.

A July 2011 private discharge note indicates that the Veteran underwent a cardiac catheterization with stent.  An echocardiogram revealed LVEF of 55-60 percent.  Mild concentric left ventricular hypertrophy was observed.  His discharge diagnosis was exertional angina.

On February 2014 VA examination, the Veteran denied experiencing symptoms with any level of physical activity, or any further cardiac symptoms or intervention since 2011.  The examiner opined that there was evidence of cardiac hypertrophy or dilation; specifically, an October 2008 chest x-ray, a July 2009 adenosine sestamibi study, November 2010 EKG, and a July 2011 echocardiogram.  LVEF was 55-60 percent in July 2011.  The Veteran did not have congestive heart failure.  The Veteran's ischemic heart disease did not impact his ability to work.

A September 2014 independent medical opinion was obtained to address the inconsistencies in the November 2010 and February 2014 examinations.   The examiner reviewed the claims file, the conflicting examination reports, and relevant medical literature, and opined that there has been medical evidence of left ventricular hypertrophy and left atrial dilation since November 2006.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent evaluation  for his ischemic heart disease throughout the appeal period.

Under DC 7005, a 30 percent rating is warranted if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  In this case, a July 2011 hospital discharge report, the February 2014 VA examination and September 2014 independent medical opinion found that the Veteran had cardiac hypertrophy.   Moreover, the September 2014 opinion noted that review of medical evidence showed that the Veteran had cardiac hypertrophy since November 2006, per echocardiogram.  Although the Board recognizes the November 2010 VA examination opinion that the Veteran did not have cardiac hypertrophy, the overall weight of the probative medical evidence of record indicates that the Veteran had hypertrophy during the entire appeal period.

However, the Board does not find that the next higher, 60 percent rating is warranted at any time during the appellate period.  The evidence does not show more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs or an LVEF between 30 and 50 percent.  On the contrary, the available evidence shows that the Veteran did not have an LVEF less than 55 percent at any time during the entire appeal period.  Moreover, the Veteran has not demonstrated a workload of less than 7 METs.

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.   A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including angina and dyspnea.  Moreover, as discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations. Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2014) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  During a June 2014 VA examination, it was noted that the Veteran was employed.  As such, the issue of entitlement to a TDIU has not been not raised by the record at this time.


ORDER

An initial 30 percent evaluation, but no higher, is granted for the entire appeal period.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


